DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
4.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.          Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed subject matter reciting "machine-readable medium" is directed toward a signal per se. When a computer program is recorded on a medium i.e. electrical, optical, acoustical or other form of propagated signals (such as carrier waves and digital signals, see page 22 paragraph [069]), it is not statutory since a signal does not fall within one of the four statutory O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. Examiner respectfully suggests amending to include only non-transitory forms of the medium, support for which can be found in [024] and [083] of the originally-filed disclosure. 

Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2020/0178198 A1 to Ding et al. (hereinafter “Ding”).
           Regarding Claim 1, discloses a method, comprising:
     receiving, by a wireless network device comprising a processor, state data representative of a state of a group of mobile devices as the group of mobile devices approaches the wireless network device (Ding: [0071-0075] – one or more access devices receives state information corresponding to a plurality of device data and/or route/path data related to one or more devices that move from one coverage area to another coverage area. See also [0077-0082]. See also [0091] describing one or more of events and triggers may apply to a group of end user devices.);
     receiving, by the wireless network device, distance data representative of a distance of the group of mobile devices from the network device (Ding: [0070] – corresponds to collecting information related to a trajectory change or location change, as one or more devices arrive at a different location. See also [0037], [0041], [0044], [0052], [0055-0056], and [0075].);
     as a function of the state data and the distance data, generating, by the wireless network device, a trigger condition to trigger a resource allocation of a network resource (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests. See also [0151], [0024], and [0081] describing the allocation of resources as a result of a triggering event.); and
     in response to the generating the trigger condition, monitoring, by the wireless network device, the state data and the distance data of the group of mobile devices to determine whether the trigger condition has been satisfied (Ding: [0075], [0085], [0093], and [0236] – interpreted to correspond to determining successful establishment of a communication to a select device based on the trigger event. See also [0081] and [0092] describing the continuous monitoring of event triggers until an event trigger has been detected.).
            Regarding Claim 2, Ding discloses the method of claim 1, wherein the network resource is a microservice for use by the mobile devices (Ding: [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).
            Regarding Claim 3, Ding discloses the method of claim 2, further comprising:
     in response to the monitoring the state data, determining, by the wireless network device, that the trigger condition has been satisfied (Ding: [0075], [0085], [0093], and [0236] – interpreted to correspond to determining successful establishment of a communication to a select device based on the trigger event. See also [0081] and [0092] describing the continuous monitoring of event triggers until an event trigger has been detected. See also [0091] describing one or more event triggers being above or below a threshold.).
            Regarding Claim 4, Ding discloses the method of claim 3, further comprising:
     in response to the determining that the trigger condition has been satisfied, applying, by the wireless network device, the microservice to the group of mobile devices (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests. See also [0151], [0024], and [0081] describing the allocation of resources as a result of a triggering event. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).
            Regarding Claim 5, Ding discloses the method of claim 1, wherein the trigger condition is a function of a location of the mobile device in relation to the wireless network device (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests. See also [0151], [0024], and [0081] describing the allocation of resources as a result of a triggering event.).
            Regarding Claim 6, Ding discloses the method of claim 1, wherein the trigger condition is generated via a machine learning process (Ding: [0098] and [0165] – describes machine learning techniques implemented for determining aspects of the invention. Artificial intelligence (AI) are also utilized.).
            Regarding Claim 7, Ding discloses the method of claim 1, further comprising:
     in response to the monitoring the distance data, terminating, by the wireless network device, a microservice to be applied to the group of mobile devices 

            Claim 8, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Ding further discloses the system comprising at least a processor and memory in at least [0161-0164].
            Regarding Claim 9, Ding discloses the system of claim 8, wherein the operations further comprise:
     in response to the monitoring, allocating the microservice to the mobile devices (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests. See also [0151], [0024], and [0081] describing the allocation of resources as a result of a triggering event. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).
            Regarding Claim 10, Ding discloses the system of claim 8, wherein the operations further comprise:
     determining that the mobile devices are located at a location within the distance (Ding: [0070] – corresponds to collecting information related to a trajectory 
          Regarding Claim 11, Ding discloses the system of claim 10, wherein the location is a first location (Ding: [0037] – corresponds to a source/current server/location.), and wherein the operations further comprise:
     in response to the determining that the mobile devices are located at the first location initiating the microservice for the mobile devices to utilize upon arriving a second location associated with the network device (Ding: [0037] – interpreted to correspond to continuing a service when moving from a source server to a target server. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).
            Regarding Claim 12, Ding discloses the system of claim 11, wherein the operations further comprise:
     in response to the initiating the microservice, terminating the microservice based on a predicted time associated with the mobile devices being located at the second location (Ding: [0041], [0050] – interpreted to correspond to a predicted time a network device is at a target server.).
           Regarding Claim 13, Ding discloses the system of claim 12, wherein the operations further comprise:
     in response to modifying the action, resulting in a modified action, receiving performance data representative of a performance associated with the modified action (Ding: [0043-0044] – interpreted to correspond to an updated/modified action of 
            Regarding Claim 14, Ding discloses the system of claim 13, wherein the operations further comprise:
     in response to the mobile devices being determined to have departed the second location (Ding: [0037] – interpreted to correspond to continuing a service when moving from a source server to a target server. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].), updating a machine-learning data structure associated with allocating the microservice (Ding: [0098] and [0165] – describes machine learning techniques implemented for determining aspects of the invention. Artificial intelligence (AI) are also utilized. See also [0077] describing event triggers are directly related to updated information that are collected/stored.).

           Claims 15-18, directed to a machine-readable embodiment of claims 1, 3, and 4, recite similar features as claims 1, 3, and 4, respectively, and are therefore rejected upon the same grounds as claims 1, 3, and 4. Please see above rejections of claims 1, 3, and 4. Examiner notes claims 17 and 18 are similarly rejected as claim 4, since the terms “allocating” and “performing the applying” are considered to be similarly interpreted. Ding further discloses the medium in at least [0119], [0120], and [0187].
Regarding Claim 19, Ding discloses the machine-readable medium of claim 18, wherein the operations further comprise:
     based on a dispersion of the mobile devices, partitioning the mobile devices into a first group of the mobile devices and a second group of the mobile devices (Ding: [0091] – interpreted to correspond to grouping one or more groups of network devices according to triggering events including measurements of a number of the network devices in or entering a geographic area.).
            Regarding Claim 20, Ding discloses the machine-readable medium of claim 19, wherein the time is a first time, wherein the location is a first location (Ding: [0037] – corresponds to a source/current server/location.), and wherein the operations further comprise:
     in response to the partitioning the mobile devices, allocating the microservice to the first group of the mobile devices, wherein the first group of the mobile devices are predicted to arrive at a second location at a second time (Ding: [0037] – interpreted to correspond to continuing a service when moving from a source server to a target server. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).

Conclusion
9.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

10.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2021/0142257 A1 to Stephens et al. at [0026] and claims 1, 8, and 13;
US PGPub 2021/0258969 A1 to Yang et al. at Abstract, [0027-0028];
US PGPub 2020/0136920 A1 to Doshi et al. at [0003-0006], [0021], [0100], [0109], [0112], [0114];
US PGPub 2021/0027415 A1 to Khalid et al. at [0012-0031], [0035], [0070];
US PGPub 2021/0126840 A1 to Venkataramu et al. at [0006-0014], [0035];
US PGPub 2019/0087835 A1 to Schwed et al. at [0003], [0062], [0074], [0081-0082], [0090-0091], [0094-0095], [0104], [0129], [0144];
US PGPub 2021/0035025 A1 to Kalluri et al. at [0002-0022], [0124], [0127-0128], [0131-0132];

US PGPub 2021/0208961 A1 to Dutta et al. at [0020-0024], [0054-0055], [0059-0060];
US PGPub 2019/0215239 A1 to Li at [0026], [0054], [0089], [0112]; and 
US PGPub 2018/0331905 A1 to Toledo et al. at [0034], [0042], [0058], [0066-0068], [0071], [0078], [0094], [0110], [0125].
  
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 25, 2021